Citation Nr: 0611760	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as being due to exposure to herbicides. 

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Kennard K. Helton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from May 1965 to November 1968; he died in May 
2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 2002, by the No. Little Rock, Arkansas, Regional 
Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  She perfected a timely appeal to that 
decision.  

In August 2005, the appellant appeared at the No. Little 
Rock, Arkansas RO and testified at a videoconference hearing 
before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  The appellant accepted this hearing in lieu 
of an in-person hearing.  A transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the August 2005 personal hearing the appellant 
submitted additional evidence in the form of a May 2005 
letter from Dr. Beau, a private physician.  The appellant's 
representative indicated, at page 2 of the hearing 
transcript, that the appellant desired to have the RO 
consider the letter in making a determination, and was not 
waiving RO consideration of the letter.

In light of the above, the appeal is REMANDED for the 
following:

Readjudicate the appellant's claims with 
consideration of the May 2005 letter from 
Dr. Beau.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




